Citation Nr: 1635169	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  15-39 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUE

Entitlement to an effective date prior to August 7, 2013 for the award of service connection for disabilities characterized as residual to Parkinson's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active United States Navy service from October 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an effective date of April 18, 2014, for grants of service connection for disabilities due to Parkinson's disease.  Following a Board decision issued in December 2015, the effective dates for grants of service connection for residuals of Parkinson's disease was changed to August 7, 2013, by a January 2016 Rating Decision.  The Veteran continues to seek an earlier effective date for those grants.  See June 2016 Report of General Information (clarifying the Veteran's remaining contentions).  

The Veteran's claims file is wholly electronic, with 60 entries currently on the Virtual VA electronic records system and more than 800 entries on the VBMS electronic system.


FINDINGS OF FACT

1.  The medical evidence establishes that no medical provider assigned or suspected a diagnosis of peripheral neuropathy or Parkinson's disease prior to February 2013, and the clinical records and lay statements are devoid of a prior report from the Veteran of symptoms found at the February 2013 examination.  

2.  The Veteran submitted an informal claim for service connection for peripheral neuropathy and Parkinson's disease on August 7, 2013.



CONCLUSION OF LAW

No criterion for assignment of an effective date prior to August 7, 2013 for the award of service connection for peripheral neuropathy, Parkinson's disease, or loss of use of an extremity residual to Parkinson's disease is not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A and implementing regulations, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The provisions require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  

The Veteran has appealed the downstream issue of the proper effective date following an initial grant of service connection for peripheral neuropathy, Parkinson's disease, or loss of use of an extremity residual to Parkinson's disease.  The purpose of notice is to assist the claimant to substantiate the claim.  In this case, substantiation of the claim for service connection was completed when service connection for peripheral neuropathy of the extremities, later recharacterized as residuals of Parkinson's disease, was awarded.  The purpose that the notice was intended to serve, that is, substantiation of the claim for service connection, was fulfilled.  No additional notice as to a "downstream" issue such as the effective date assigned following a grant of service connection is required where the initial claim was substantiated.  Dingess v. Nicholson, 20 Vet. App. 473, 490-91 (2006).  No further notice requirement is applicable.  

In addition to the duty to notify a claimant, VA has a duty to assist the Veteran to obtain records, and VA must provide medical examinations or obtain medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this case, service treatment records are associated with the claims files.  Voluminous VA clinical records, VA medical statements, and several VA examination reports relevant to the issue on appeal are associated with the claims files.  

The Veteran has identified private providers, and private medical statements and records have been obtained.  The Board has reviewed the Virtual VA and VBMS electronic information databases, which together include nearly 900 documents and items of evidence. 

The Veteran has not made VA aware of any additional evidence that should be obtained in order to decide the appeal.  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.

Governing law

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  

A special regulation governs effective dates to be assigned based on liberalization of the presumptions of service connection for Veterans exposed to herbicides.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a disease which is presumed service-connected based on exposure to herbicides.  See 38 C.F.R. § 3.816(b)(1), (2).  The Board does not dispute that the Veteran is a Nehmer class member.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989, or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2015).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Facts

In this case, the Veteran sought service connection for a psychiatric disorder in 1971.  He sought service connection for high blood pressure in 1976, for a knee disability in 1978, and for PTSD or symptoms of an acquired psychiatric disorder in 1994.  In 1997, service connection for PTSD was granted, effective in April 1994, and a total (100 percent) evaluation was assigned.  

In December 2009, the Veteran submitted an October 2009 letter from a private cardiologist, JFL, MD.  Dr. JFL noted that the Veteran had coronary artery disease that was status-post myocardial infarction, and hypertension and anemia.  

In February 2010, claims for service connection for hypertension, erectile dysfunction secondary to hypertension, and special monthly compensation were denied.  The Veteran disagreed.  He also again sought an earlier effective date for the grant of service connection for PTSD.  However, the statements, evidence, and contentions submitted by the Veteran in 2010 through 2012 include no notation that he experienced neurologic symptoms or disability in either lower extremity, apart from knee pain for which service connection had been denied.  The medical evidence is devoid of any notation referencing Parkinson's disease, neuropathy, or any neurologic disorder.  

In October 2012, the Veteran submitted a medical statement from a VA physician who treated the Veteran's PTSD.  The October 2012 medical statement noted that the Veteran had PTSD, arthritis, hypertension, and GERD (gastroesophageal reflux disorder).  This statement includes no notation that a private or VA provider assigned a diagnosis of Parkinson's disease or neuropathy, and includes no notation that the Veteran reported lower extremity symptoms other than knee pain.  

The Veteran obtained an examination for purposes of a claim for aid and attendance or housebound benefits on February 20, 2013.  The Veteran told the provider that he required the assistance of another person due to his service-connected PTSD and a service-connected shoulder disability.  The examiner noted that the Veteran had swelling of the left lower leg, moderate pain, walked with a limp, and had fallen several times.  The examiner concluded that the Veteran had a left leg neuropathy, in addition to the previously-diagnosed disabilities.  

Over the course of the next few months, the diagnosis of neuropathy, left lower leg, was confirmed.  The Veteran was found to have peripheral neuropathy of both lower legs.  Eventually, by 2014, providers concluded that the Veteran had peripheral neuropathy of all four extremities.  The providers further concluded that the symptoms of the Veteran's peripheral neuropathy were overlapping with or related to the manifestation of Parkinson's disease, which was now also diagnosed.

In August 2013, the Veteran submitted contentions claiming a number of disabilities due to exposure to Agent Orange in service to include peripheral neuropathy.  July 2014 VA treatment records and examinations confirmed diagnoses of peripheral neuropathy and Parkinson's disease.  An examiner noted that certain types of peripheral neuropathy may be presumed linked to exposure to Agent Orange and noted that Parkinson's disease may be presumed related to exposure to Agent Orange.  Examiners stated that the symptoms of peripheral neuropathy and Parkinson's disease were present as early as 2013.  No examiner indicated that symptoms or diagnosis of a neurologic disorder, peripheral neuropathy, or Parkinson's disease were present prior to 2013.

By a rating decision issued in January 2016, the RO assigned an effective date of August 7, 2013, the date the Veteran's claim was received for the award of service connection for disability residuals of Parkinson's disease, including loss of use of the feet, previously evaluated as peripheral neuropathy.  

Analysis

The Veteran now contends that proper effective date for the grants of service connection for the disabilities related to Parkinson's disease is August 31, 2010, the effective date of revisions to VA regulations which added Parkinson's disease to the list of diseases which may be presumed related to exposure to Agent Orange.  See 75 Fed. Reg. 53202-01 (August 31, 2010).

As noted above, rating decisions prior to August 31, 2010, included denial of a claim for service connection for high blood pressure, denial of non-service-connected pension, and denial of TDIU.  Service connection for erectile dysfunction as secondary to hypertension was denied in February 2010.  The rating decisions prior to the August 31, 2010, effective date of the liberalizing regulation which added Parkinson's disease to the list of diseases presumed related to exposure to herbicides show that no claim for a disease which may reasonably be construed as including Parkinson's disease, peripheral neuropathy, or a neurologic disability of any extremity was denied in 2010.  Nor was there any claim for Parkinson's disease, peripheral neuropathy, or a neurologic disability submitted prior to August 2013.

Since there was no denial of a claim for service connection for Parkinson's disease or an overlapping disorder of either lower extremity prior to August 31, 2010, the Veteran does not meet any criterion for an effective date for the grant of service connection for Parkinson's disease based on the liberalization of the provision addressing presumptive disabilities for herbicide exposure in 2010 or based on the special regulations related to claims for diseases which may be presumed related to herbicide exposure.  38 C.F.R. § 3.816(c)(1).  

Given that section 3.816(c)(1) is not applicable, the Veteran could still prevail if evidence showing that he met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law, August 31, 2010, were present as of that date; if review of the claim occurred within one year of the effective date then the effective date of the liberalizing law could be applied, if the review occurred more than one year after the effective date of the liberalizing law then an effective date up to one year prior to receipt of claim can be applied.  In this case, evidence that the claimed disability was present on August 31, 2010, and continuously thereafter, would entitle the Veteran to consideration of an effective date prior to August 7, 2013.  38 C.F.R. § 3.114.  

In this regard, the Veteran contends that his complaints of chronic bilateral knee pain and shoulder pain beginning decades ago should be considered competent evidence that Parkinson's disease and peripheral neuropathy were present prior to August 31, 2010.  However, contemporaneous clinical records related to the Veteran's complaints of knee pain and shoulder pain over the years, including the surgical reports related to removal of torn meniscal knee cartilage and rod fixation of the right shoulder, attribute the Veteran's pain complaints to disorders unrelated to Parkinson's disease or peripheral neuropathy.  Dr. JFL's 2009 opinion that the Veteran had coronary artery disease cannot reasonably be interpreted as a claim for service connection for Parkinson's disease or peripheral neuropathy disability or as medical evidence favorable to such a claim.  Additionally, the medical evidence is devoid of complaints or treatment or diagnoses of neuropathy or Parkinson's symptoms in the extremities prior to 2013. Thus, the Veteran did not meet the eligibility criteria for the liberalizing law governing Parkinson's disease on August 31, 2010, and continuously thereafter. Accordingly, section 3.114 is not applicable, and an earlier effective date based on this provision is not available. 38 C.F.R. § 3.114.  

Since the Veteran meets no criteria for an earlier effective date based on the 2010 liberalizing provision or the special regulations applicable to Nehmer class members, under 38 C.F.R. § 3.816(c)(2), the effective date of the award of service connection at issue in this appeal, to include Parkinson's disease, or peripheral neuropathy residual to Parkinson's disease, is either the date of claim or the date the disability arose, whichever is later (italics and emphasis added). See 38 C.F.R. § 3.400 (2015).   In this case, the disability at issue was medically diagnosed in February 2013.  The Veteran submitted a claim for service connection for the disability on August 7, 2013.  August 7, 2013, the later of the two dates, is the date identified by law as the appropriate effective date for the award of service connection for peripheral neuropathy, Parkinson's disease, or loss of use of the lower extremities.  VA has no authority to assign an effective date prior to August 7, 2013, for the award of service connection for residuals of Parkinson's disease. 

In its December 2015 decision, the Board listed the various provisions which govern assignment of an effective dates for a grant of service connection applicable in this case, and provided a detailed analysis of the application of those provisions to this case.  The Veteran has not identified any additional fact or provided or identified any lay or medical evidence to change that analysis.  The Veteran does not meet any criteria for a more favorable effective date than August 7, 2013, for any of the awards of service connection at issue.  Accordingly, the claim is denied.  


ORDER

The appeal for an effective date prior to August 7, 2013 for the award of service connection for peripheral neuropathy, now characterized as residuals of Parkinson's disease, is denied.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


